*477
ORDER

PER CURIAM:
Kathy Davis appeals from a summary judgment entered in the Circuit Court of Boone County in favor of defendants Medi-acom Communications Corp. (“Mediacom”) and Arthur Samuel in an action filed by Davis alleging age discrimination and retaliatory discharge. Having thoroughly reviewed the record, we conclude that the trial court properly found that there was no genuine dispute as to material fact on Davis’ claims and that Mediacom was entitled to judgment as a matter of law.
Judgment affirmed. Rule 84.16(b).